Citation Nr: 1533687	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA improved pension benefits in the amount of $9,360.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1967 to April 1968. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the Veteran's claim for waiver of recovery of the overpayment.

This matter was before the Board in September 2011, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2011 remand directives, a number of outstanding documents were to be associated with the claims file.  A supplemental statement of the case was to be issued if the wavier remained denied.

A review of the claims file demonstrates that all documents identified in the September 2011 remand directives have been associated with the claims file except the July 2006 Financial Status Report.  While letters dated in September 2012 and January 2013 were sent to the Veteran requesting the document, in the July 2015 Appellate Brief, the appellant's representative stated that the document could not be identified and indicated that it was in control of the RO.  It appears that the requested document may be associated with the July 2006 waiver request which has not been associated with the claims file.  Both documents were identified in the May 2007 statement of the case.  Additionally, a supplemental statement of the case was not issued following development of the case as requested.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the July 2006 Waiver Request and Financial Status Report.  Efforts to obtain these documents should continue either until they are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile, in which case a memo to this effect should be added to the file.  All efforts to obtain these records must be associated with the claims file.  

2.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

